Citation Nr: 0726166	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a bilateral eye 
condition, to include as secondary to service-connected 
diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran had active military service from January 1970 to 
February 1972, including service in Vietnam from September 
1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran seeks service connection for status post multiple 
bilateral eye surgeries, including cataracts and dislocated 
intraocular lens.  The veteran contends that his bilateral 
eye condition is secondary to his service-connected diabetes 
mellitus.  Private treatment records dating from 1997 contain 
evidence of dislocated left eye intraocular lens, and confirm 
that the veteran has undergone surgery in both eyes for 
cataracts.  In a letter dated in June 2003 a private treating 
physician advises that the veteran's non-insulin dependent 
diabetes mellitus "has caused subsequent problems with his 
eyes and problems with his vision.  He's also had cataract 
surgery and surgery for retinal detachment in his right 
eye."

VA regulations provide that in addition to service connection 
on a direct basis (38 C.F.R. §§ 3.303, 3.304), service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required to establish an increase in disability.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

As stated before, private medical records dating from January 
1997 through July 2002 show treatment for a bilateral eye 
condition.  The record also contains private medical evidence 
of a putative link between the veteran's service-connected 
diabetes mellitus and his bilateral eye condition.  However, 
there is insufficient competent medical evidence on file to 
make a decision on the claim.  See Szemraj v. Principi, 357 
F. 3d 1370, 1371 (Fed. Cir. 2004) (When determining service 
connection, all theories of entitlement must be considered).  
In accordance with McLendon, and in compliance with 38 C.F.R. 
§ 3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  Upon remand the veteran must also be given 
notice with regard to disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition it is noted that R. Frost, M.D., stated in his 
letter of June 2003, that copies of the veteran's medical 
record would be provided if needed.  Those medical records 
have not yet been requested.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  Accordingly, copies of Dr. Frost's medical 
records pertaining to evaluation and treatment of the eyes 
should be requested on remand.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises the veteran of how 
disability ratings and effective dates are 
determined.  

2.  Attempt to obtain medical records from 
R. Frost, M.D., pertaining to the 
treatment/evaluation of the veteran's 
eyes, provided that the necessary release 
form is provided by the veteran.

3.  Schedule the veteran for the 
appropriate examination regarding his 
claim for service connection for bilateral 
eye condition.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to the following:

*	whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran has a 
bilateral eye condition that began 
during service or is related to 
any incident thereof.

*	whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran has a 
bilateral eye condition that is 
secondary to his service-connected 
diabetes mellitus.  

*	whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran has a 
bilateral eye condition that is or 
has been aggravated by his 
service-connected diabetes 
mellitus.  If so, the examiner 
should report the baseline level 
of severity of the bilateral eye 
condition prior to the onset of 
aggravation, or by the earliest 
medical evidence created at any 
time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If 
some of the increase in severity 
of the nonservice-connected 
disability is due to the natural 
progress of the disease, the 
examiner should indicate the 
degree of such increase in 
severity due to the natural 
progression of the disease.

A rationale for each opinion should be set 
forth in the report provided.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



